Citation Nr: 1021268	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder to 
include post-operative residuals of lumbar surgeries, and 
degenerative disc and joint disease.  

2.  Entitlement to service connection for a lung disorder.  

3.  What evaluation is warranted for bilateral hearing loss 
from May 6, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.   

In November 2008, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that time, the 
Veteran submitted additional evidence along with a waiver of 
RO jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  The record 
was also held open for 45 days to provide the Veteran time to 
submit additional medical evidence.  To date, no evidence has 
been received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is warranted.  See 38 C.F.R. § 3.159(c) (2009).  

Entitlement to service connection for a back disorder to 
include post-operative residuals of lumbar surgeries, 
degenerative disc disease and degenerative joint disease

Evidence of record shows a history of multiple post-service 
lumbar procedures.  A private medical record dated January 
19, 2000 documents a history of laminectomy in 1973, and 
lumbar fusions in 1980 and 1994.  A private record dated 
January 25, 2000 notes a laminectomy in 1978, a fusion and 
hip graft in 1982, and a fusion with rods and screws in 1993.  
The Veteran was apparently involved in a motor vehicle 
accident in May 1997 and has again had back pain since.  

In an authorization received in June 2004, the Veteran 
reported spinal surgery in 1982, 1992, and May 2000.  On 
review, the claims file contains records pertaining to the 
May 2000 surgery, but does not contain records relating to 
his previous surgeries.  On remand, the Veteran should be 
provided the opportunity to clarify the dates of treatment 
and surgery, and to submit evidence related to such.  

At the travel board hearing, the Veteran testified that he 
was awarded disability benefits from the Social Security 
Administration due to his back problems.  These records are 
potentially relevant to the claim currently on appeal and 
should be requested.  See Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010); Murincsac v. Derwinski, 2 Vet. App. 
363 (1992).  The Veteran also reported that he receives VA 
medical treatment.  On review, records from the Atlanta VA 
medical center were most recently printed in March 2006.  
Given the passage of time since 2006, updated records should 
be obtained.  

The Veteran contends that he currently has a low back 
disability related to his job duties in the service.  In 
statements and testimony, the Veteran described some of his 
in-service jobs.  For example, he reported that he had to 
label, prepare for shipment, and ship hundreds of five gallon 
buckets of paint; that he dealt with heavy equipment while 
working in aircraft supply; that he carried heavy supplies to 
replenish the ship; and that he had to hang heavy drop tanks.  
He reported that he went to sick bay for back pain while 
stationed at the Boca Chica Naval Air Station and while on 
board the USS Saratoga.  He reported continued back pain 
following discharge.  

On report of medical history completed in January 1959, i.e., 
prior to enlistment, the examiner noted "rare lumbodorsal 
strain."  On clinical evaluations in May 1959 and May 1960, 
prior to entry on active duty, however, the spine was 
reported as normal.  Thus, the Veteran is entitled to the 
presumption of soundness.  See 38 C.F.R. § 3.304(b) (2009).

A review of service treatment records does not show 
complaints or diagnoses related to the low back.  At an April 
1962 separation examination the Veteran's spine was reported 
as normal on clinical evaluation.  Notwithstanding, the 
Veteran is competent to report that he experienced back pain 
during his military service.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  The 
Veteran's DD Form 214 indicates that he was a seaman.  Thus, 
his reports of moving heavy supplies and other miscellaneous 
manual labor appear consistent with his military duties.  

A November 2008 statement from the Veteran's VA primary care 
physician documents the Veteran's reported history of heavy 
lifting during the service and multiple visits to the 
infirmary.  The physician stated that he believed the 
Veteran's "chronic low back pain is more likely than not 
related to his work while in the Navy."  

The Veteran was provided a VA spine examination in June 2004, 
but the examiner did not address the etiology of his low back 
disability.  Given the above evidence, the Board finds that 
the requirements for additional examination and medical 
opinion are met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Lung disorder

The Veteran was hospitalized for pneumonia during service and 
argues that he currently has a lung disorder related to such.  
The Veteran underwent a VA examination in June 2004 and at 
that time, the examiner indicated there was no respiratory 
pathology upon which to offer a diagnosis.  At his November 
2008 hearing the Veteran testified that he has been diagnosed 
with bronchitis, sleep apnea, and chronic obstructive 
pulmonary disease.  He thought that his VA primary care 
physician had written a letter suggesting his lung disorder 
was related to service.  

On review, the claims file contains a statement from the 
Veteran's primary care physician regarding his back disorder, 
but not the lung disorder.  Adjudication of this matter, 
however, must be deferred pending the receipt of Social 
Security Administration records and updated VA medical center 
records.  Golz.

Evaluation for bilateral hearing loss

In October 2004, the RO granted service connection for 
hearing loss and assigned a noncompensable evaluation 
effective May 6, 2004.  The Veteran contends that the 
currently assigned evaluation does not adequately reflect the 
severity of his hearing loss.  

At the hearing, the Veteran testified that his hearing 
problems have gotten progressively worse over the years.  His 
spouse testified that he got to the point where they had to 
repeat everything twice.  The Veteran reported he has hearing 
aids and they have helped.  

The Veteran most recently underwent a VA examination to 
determine the severity of his bilateral hearing loss in June 
2004.  That examination report is too stale to properly 
evaluate the nature and extent of the appellant's current 
disorder.  Hence, further development is in order.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and provide him the opportunity to 
submit records and/or provide 
authorizations for release of records 
pertaining to his post-service back 
treatment, to include his first three 
lumbar spine surgeries, and any records 
which address the etiology of any 
current back disorder.  The RO/AMC 
should request all identified records.  
Any records obtained or responses 
received should be associated with the 
claims file.

2.	Request the following records 
concerning the Veteran from the Social 
Security Administration: all medical 
records upon which the award of 
disability benefits was based.  All 
records obtained or any responses 
received must be associated with the 
claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain 
any government records would be futile.  
The RO must then: (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be 
given an opportunity to respond.

3.	Request complete VA treatment records 
from the Atlanta (Decatur) VA medical 
center and any associated outpatient 
clinics for the period since March 
2006.  All records obtained or any 
responses received should be associated 
with the claims file.  If the RO cannot 
locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain 
in writing why further attempts to 
locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; 
(b) explain the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

4.	Thereafter, schedule the Veteran for an 
examination, to be conducted by a 
physician, to determine the etiology of 
his post-operative residuals of lumbar 
surgeries to include degenerative disc 
and joint disease.  All indicated tests 
must be accomplished.  The claims 
folder and a copy of this REMAND must 
be made available to the examiner.  

The examiner must opine whether it is 
at least as likely as not, i.e., is 
there a 50/50 chance, that any 
currently diagnosed low back disability 
is related to military service or 
events therein, to include the 
Veteran's reported history of heavy 
lifting inservice.  In making this 
determination, the examiner is asked to 
consider all relevant evidence, to 
include the service treatment records, 
the Veteran's post-service occupational 
history, and any post-service injuries, 
such as the May 1997 motor vehicle 
accident.  The examiner is requested to 
provide a complete rationale for any 
opinion offered.

In preparing their opinion, the 
examining physician must note the 
following: 

? "It is due to" means 100 percent 
Entitlement to service connection for a back disorder to 
include post-operative residuals of lumbar surgeries, 
degenerative disc disease and degenerative joint disease

Evidence of record shows a history of multiple post-service 
lumbar procedures.  A private medical record dated January 
19, 2000 documents a history of laminectomy in 1973, and 
lumbar fusions in 1980 and 1994.  A private record dated 
January 25, 2000 notes a laminectomy in 1978, a fusion and 
hip graft in 1982, and a fusion with rods and screws in 1993.  
The Veteran was apparently involved in a motor vehicle 
accident in May 1997 and has again had back pain since.  

In an authorization received in June 2004, the Veteran 
reported spinal surgery in 1982, 1992, and May 2000.  On 
review, the claims file contains records pertaining to the 
May 2000 surgery, but does not contain records relating to 
his previous surgeries.  On remand, the Veteran should be 
provided the opportunity to clarify the dates of treatment 
and surgery, and to submit evidence related to such.  

At the travel board hearing, the Veteran testified that he 
was awarded disability benefits from the Social Security 
Administration due to his back problems.  These records are 
potentially relevant to the claim currently on appeal and 
should be requested.  See Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010); Murincsac v. Derwinski, 2 Vet. App. 
363 (1992).  The Veteran also reported that he receives VA 
medical treatment.  On review, records from the Atlanta VA 
medical center were most recently printed in March 2006.  
Given the passage of time since 2006, updated records should 
be obtained.  

The Veteran contends that he currently has a low back 
disability related to his job duties in the service.  In 
statements and testimony, the Veteran described some of his 
in-service jobs.  For example, he reported that he had to 
label, prepare for shipment, and ship hundreds of five gallon 
buckets of paint; that he dealt with heavy equipment while 
working in aircraft supply; that he carried heavy supplies to 
replenish the ship; and that he had to hang heavy drop tanks.  
He reported that he went to sick bay for back pain while 
stationed at the Boca Chica Naval Air Station and while on 
board the USS Saratoga.  He reported continued back pain 
following discharge.  

On report of medical history completed in January 1959, i.e., 
prior to enlistment, the examiner noted "rare lumbodorsal 
strain."  On clinical evaluations in May 1959 and May 1960, 
prior to entry on active duty, however, the spine was 
reported as normal.  Thus, the Veteran is entitled to the 
presumption of soundness.  See 38 C.F.R. § 3.304(b) (2009).

A review of service treatment records does not show 
complaints or diagnoses related to the low back.  At an April 
1962 separation examination the Veteran's spine was reported 
as normal on clinical evaluation.  Notwithstanding, the 
Veteran is competent to report that he experienced back pain 
during his military service.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  The 
Veteran's DD Form 214 indicates that he was a seaman.  Thus, 
his reports of moving heavy supplies and other miscellaneous 
manual labor appear consistent with his military duties.  

A November 2008 statement from the Veteran's VA primary care 
physician documents the Veteran's reported history of heavy 
lifting during the service and multiple visits to the 
infirmary.  The physician stated that he believed the 
Veteran's "chronic low back pain is more likely than not 
related to his work while in the Navy."  

The Veteran was provided a VA spine examination in June 2004, 
but the examiner did not address the etiology of his low back 
disability.  Given the above evidence, the Board finds that 
the requirements for additional examination and medical 
opinion are met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Lung disorder

The Veteran was hospitalized for pneumonia during service and 
argues that he currently has a lung disorder related to such.  
The Veteran underwent a VA examination in June 2004 and at 
that time, the examiner indicated there was no respiratory 
pathology upon which to offer a diagnosis.  At his November 
2008 hearing the Veteran testified that he has been diagnosed 
with bronchitis, sleep apnea, and chronic obstructive 
pulmonary disease.  He thought that his VA primary care 
physician had written a letter suggesting his lung disorder 
was related to service.  

On review, the claims file contains a statement from the 
Veteran's primary care physician regarding his back disorder, 
but not the lung disorder.  Adjudication of this matter, 
however, must be deferred pending the receipt of Social 
Security Administration records and updated VA medical center 
records.  Golz.

Evaluation for bilateral hearing loss

In October 2004, the RO granted service connection for 
hearing loss and assigned a noncompensable evaluation 
effective May 6, 2004.  The Veteran contends that the 
currently assigned evaluation does not adequately reflect the 
severity of his hearing loss.  

At the hearing, the Veteran testified that his hearing 
problems have gotten progressively worse over the years.  His 
spouse testified that he got to the point where they had to 
repeat everything twice.  The Veteran reported he has hearing 
aids and they have helped.  

The Veteran most recently underwent a VA examination to 
determine the severity of his bilateral hearing loss in June 
2004.  That examination report is too stale to properly 
evaluate the nature and extent of the appellant's current 
disorder.  Hence, further development is in order.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and provide him the opportunity to 
submit records and/or provide 
authorizations for release of records 
pertaining to his post-service back 
treatment, to include his first three 
lumbar spine surgeries, and any records 
which address the etiology of any 
current back disorder.  The RO/AMC 
should request all identified records.  
Any records obtained or responses 
received should be associated with the 
claims file.

2.	Request the following records 
concerning the Veteran from the Social 
Security Administration: all medical 
records upon which the award of 
disability benefits was based.  All 
records obtained or any responses 
received must be associated with the 
claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain 
any government records would be futile.  
The RO must then: (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be 
given an opportunity to respond.

3.	Request complete VA treatment records 
from the Atlanta (Decatur) VA medical 
center and any associated outpatient 
clinics for the period since March 
2006.  All records obtained or any 
responses received should be associated 
with the claims file.  If the RO cannot 
locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain 
in writing why further attempts to 
locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; 
(b) explain the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

4.	Thereafter, schedule the Veteran for an 
examination, to be conducted by a 
physician, to determine the etiology of 
his post-operative residuals of lumbar 
surgeries to include degenerative disc 
and joint disease.  All indicated tests 
must be accomplished.  The claims 
folder and a copy of this REMAND must 
be made available to the examiner.  

The examiner must opine whether it is 
at least as likely as not, i.e., is 
there a 50/50 chance, that any 
currently diagnosed low back disability 
is related to military service or 
events therein, to include the 
Veteran's reported history of heavy 
lifting inservice.  In making this 
determination, the examiner is asked to 
consider all relevant evidence, to 
include the service treatment records, 
the Veteran's post-service occupational 
history, and any post-service injuries, 
such as the May 1997 motor vehicle 
accident.  The examiner is requested to 
provide a complete rationale for any 
opinion offered.

In preparing their opinion, the 
examining physician must note the 
following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as 
not" means less than a 50 percent 
chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide an 
opinion that fact must be stated and 
the reasons why an opinion cannot be 
provided explained.  That is, the 
examining physician must specifically 
explain why the causation of the 
Veteran's low back disability is 
unknowable.  

The examiner is to append a copy of 
their Curriculum Vitae to the 
examination report.  

5.	The Veteran must be afforded a VA 
audiological examination.  The claims 
folder is to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
hearing loss, the examiner is to 
provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any disability.  The examiner 
must fully describe the functional 
impairment and effects caused by the 
hearing loss.  A complete rationale for 
any opinions expressed must be 
provided.

The examiner is to append a copy of 
their Curriculum Vitae to the 
examination report.

6.	After the development requested has 
been completed, the AMC/RO should 
review the examination reports to 
ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient 
in any manner, the AMC/RO must 
implement corrective procedures at 
once.

7.	The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, the 
RO/AMC should readjudicate the issues 
of entitlement to service connection 
for a back disorder, to include post-
operative residuals of lumbar 
surgeries, degenerative disc and joint 
disease; entitlement to service 
connection for a lung disorder; and 
what evaluation is warranted for 
hearing loss from May 6, 2004.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


